'



l             Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 1 of 18
)
i
'
j
q
.
7
.
l    1
!        Self-Represented                                                          Uni
                                                                                     tedstatesclz
                                                                                 soutl          ur
                                                                                                 ets
                                                                                     nern Districtovas.

)
.
     2                                                                                    FrIL. E o
!
)    3                                                                              FEB 24 2222
l
:
(
!
     4                                                                   navidvlBratley,cserkofccud
                                                                                      .


)
.
     5                                      United StatesBankruptcy Court
l   6                                         southem oistwctoç'
                                                               rexas
)
)
q   1                                                   ) CaseNo.:19-35224,
t        ln re:W endy Espadron-Brown, DarrylDaniel )
(    3 BrownSR                               )
q
)                                            ) ApplicationtoReopen aClosed CaseUnder
l    9                             Debtorts) )
                                             ) 11u-s-c.j35:(a)
:
!   10 Addzess:20815M ayShowersCix           )
l
è      Houston, TX 77095                     )
7   ll                                       )
'
j                                            )
ë
i   12                                       )
t                                            )
(   13                                       )
l
!                                            )
@   J4                                       )
q                                            )
j   15                                       )
t                                            )
t
l
    16                                       )
l
.


l
)   17 TotheHonorableJudgeDavidR Jones:.


f   ls
)           Debtor/Applicant:W endy Espadron-Brown,DarrylDanielBrown SR hereby movestheCourtto
l   19
)        reopen thiscasesothatthe debtorm ay seek thereaffirm ation agreem enttiled undertu scaseto be
)
)   20
)        honored byNavyFederalCreditUnion.InsupportofthismotiontheDebtoraffirms:
:
j   2l
)
y   22      1. On(date)09/17/2019,Applicantfiled aPetition forReliefunderChapter7ofTitle 11ofthe
'
è
)   23         United StatesCode,andon(date)12/24/2019,saidcasewasdischargedanOrderof
i
,   24         Dischargetmder 11U .
)                                    S.C.j727.
7   25
            2 Priortothecloseot-thiscase,Applicantts)sir edaream rmationagreement(ortuialFo=
)   26
!   27         427,Form 2400* 8)withNavyFederalCreditUnionon 10/14/2019anditwasfiledwiththe
l              courtbyxavy Federalcreditunion who didn'trequesta hearing
q   28                                                                  .
l
t
(
q
i
.                                          Applicationto Reopen aClosed Case-1
!
      Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 2 of 18




     3. AttachedtothisapplicationisacopyofOfficialForm 427thatApplicantts)signedand
        returned toN avy FederalCreditUnion attention to Ciera n am esthatwasfiled w1t11the

        courtsby Navy FederalCreditUnion.

     4. Navy FederalCreditUnion isnow refusing tohonorthereaffirmation agreementaRer

        Applicantts)sentinaletterrequestingtheyhonortheapeementandthetermssetforthinthe
        agreem entof$13,663.75 with amonthly paym entof491.79 for35 monthsand notthe

        13,784.53for36months(seeattachmentsoflettersenttoNavy FederalCreditUnionand
        proofthattheychangedtheterms)orApplicantts)wouldresendthereaffirmationagreement.
     5. On2/21/2020,NavyFederalCreditUnion (CindyinBanknptcyDepartment)informed
11
        Applicantts)thatthey closedthenew loanaccountbecausetheReaffirmationAgreement
        wmsn'tsigned by the Judge even though itwmsfiled with the courtby Navy FederalCredit

        Union and they neverrequested aheating.

     6. Applicantts)wasalsonotitiedbyNavyFederalCreditUnion(Cindy inBankruptcy
        Department)thattheotherAutolisted inBankruptcythatNavyFederalCreditUnionhadno
        interestin and thatwœsdischarged in banknm tcy they would notreleasethe lien ontheTitle

        ofthe 2010 Toyoo Tundra.

        Applicantts)wentintoaNavyFederalCreditUnion branchlocatedat14140CypressRosehill
21      Rd Suite400,Cypress,TX 77429 in M ay 2019 and thepaym entwasrefusedby Navy Federal

        CreditUnion thereby releasing NavyFederalCreditUnion ofany claim oflien ofTitleunder

        UCC 3.603(b)(b).
     8. Reopening thiscmseby application forthepum ose ofahearingforN avy FederalCredit

        Uniontohonorthereaffirmationagreementofthe2015GM C Acadiaorforthejudgeto
        approvethe reaffirmation agreem entby Signature,releaseoflien on 2010 Toyota Tundra that



                                Applicationto Reopen aClosed Case-2
'

l
i
)
7           Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 3 of 18
)
.
)
è
!
I
'    1        Navy FederalCreditUnion refused to acceptpaym entbeforeChapter7 wasfiled and was
(
t   2         laterdischarged on 12/24/2019 for603.00 and seeking discharge is authodzed under 11
)    3
y
(             u.s.c.j350(a).
l    4
l          9* W hereforeApplicantpraysthatthe aboveentitled case bereopened forthe purposeofa
)
.
     5
)
;
)   6         hearingforNavy FederalCreditUnion to honorthe reaffinnation agreementofthe2015

)   -
    /         GM C AcadiaorforthejudgetoapprovethereaffirmationagreementbySignature,releaseof
)
1
'
    8         lien on 2010 ToyotaTtm drathatNavy FederalCreditUnion refusedto acceptpaym entbefore
!
(
,



)
)   9         Chapter7 wasfiled and waslaterdischarged on 12/24/2019 for603.00 and movethe Court
(   lG
.
(             foradis har e in thisChapter7bankruptcy case.
)   1I
'
;        oated: ,2- 2 4        :
    12                                                                                           .
)
1   13                                                                .                 - 2* *
l
y                                                                      signature
)
E   14
l
S   15
)                                                                    yya sjux
@   l6
)
)   17
k
r
)
(   18
)   19
)
l
E   20
t   21
)
E
t
E   22
$   23
(
)
)   24
)
l   25
i
)
j   26
t
)   27
)
?   28
è
(
                                      Application to Reopen aClosed Case-3
              Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 4 of 18




     l S
        elf-Represented
     2

     3

     4
                                           United StatesBanknlptcy Court

     6                                       Southem DistrictofTexms
     7   ln re:W endy Espadron-Brown, DarrylDaniel ) CaseNo.:19-35224
     8 BrownSR,                                       )
                                            Debtorts) ) ProofofServicebyM ail
                                                      )
     9 Add                                            )
             ress: 20815 M ay ShowersCir              )
    10     Houston.TX 77095                           j
                                                     )
    11                                               )
                                                     )
    12                                               )
                                                     )
    13                                               )
                                                     )
    14                                               )
                                                     )
    l5                                               )
                                                     )
    16                                               )
         1,W endy Espadron-Brown,DarrylDanielBrown Sr ,declare thatIam aresidentofthe County of
    18 H anis in theSoteofTexas.M yresidenceaddressîs20815 M av ShowersCïrHouston.'
                                                                                  FX 77095.
             ,
    l9
         On (date)02/21/2020,lservedtheApplicationtoReopenClosed Casetmder11U.S.C.j350(a)on
    20
         the following partiesby placingtrueand correctcopiesthereofby em ailto
    21

    22 bApknlptcyspecialist@nav federal.org,Cierra 1thames@navyfederal.org,
    23 Jacquelyn M usser@ navvfederal.orginasealedenvelopewithpostagethereon fullyprepaidinthe
    24 UnitedStatesMailat(Cypress, Texas):addressed asfollows:
    25
               N avv FederalCreditU nion
    26
               Attn:C ierra Tham es & Jacguelvn M usser
    27
    28         P.O.Box 3502


                                              ProofofServicebyM ail-1
%
'
i'
!
q
              Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 5 of 18




      1         M errifield.VA 22119
      2
i
      3

      4
          1declareunderpenaltyofperjurythattheforegoingistrueandcorrect,andthattitisdeclarationwas
      5
      6   executed on

      7 Date:02/21/2020,at(16635SpringCypressRd,Cypress,TX 77429).
      g                                                                                 =

     9
q
     lG                                                       Signature

     11
                                                              signature
     12
E
(    13
(
!    14
(
     15
)
)
(
     16
i
i    17
i
E    ls
     19
l
     20

     21

     22

     23

     24

     25
)
!
(
     26
E
j
     27

     28

E
i
q                                          ProofofServiceby M ail-2
                       Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 6 of 18
                  *    .1 @    @ @           *       v.


 Debtor1         DarrylDanielBrown                                                               i
                   trstName                      Mie leNarrœ           LastName
 Debtor2
 (Sm use if(JIng) FlrstNarne                     MlddleName            LastName                  l
                                                                                                 I
 UnitedStatesBankruptcyCoudforthe:SouthernDistrid ofTexas                                        1
 Casenumber 19-35224
  (Ifknown)




O fficialForm 427
C over sheet for Rea/ irm ation A greem ent                                                                                                             12/15
Anyonewhois apartytoa reaffirmation agreementmay filloutand file thisform.Fillitoutcompletel
                                                                                           yqattach i
                                                                                                    tto the reaffirmati
                                                                                                                      onagreement
and filethedocumenl within the time setunderBankruptcyRule4008.

'.
              Explaln the Repaym entTerms ofthe Reaffirm ation Agreem ent
                                                                                                                                                                (
                                      NAVY FEDERAL CREDIT UNION                                                                                                 ;
                                     kameoitàeccedi
                                                  tor                                                                                                           '

  Flow muchisthedebt?                Onthedatethatthebankruptcycasei
                                                                   sfil
                                                                      ed $                       j3,663.75
                                     '
                                     robepaidunderthereaffirmationagreements                     13,663.75
                                          s 491.79 permonthfor 35 months(i
                                                                         ffi
                                                                           xedinterestrate)

  W hatistheAnnual                   Beforethebankruptcycasewasfiled                          15.39 o
  PercentageRate(APR)
  ofinterest?(See
  BankruptcyCode                     Underthe reaffi
                                                   rmation agreement
  1524.
      lk1(31(E.
              1.
               )

  Doescollateralsecure                Q No
  the debt?
                                      2 ves.oescri
                                                 bethecolateral. 2015GMC ACADIh/qç)#$q$6...
                                                                                          j!
                                                                                           $(?qqp#3842O
                                                  Currentmarketvalue

  ghoesthecreditorassert g No
  t
    atdi
  non  tl- debt
         schargei
                s
                able?                Q Yes. Aqachanexplanationofthe nature ofthedebtand the basisforcontending thatthe debtisnondischargeable.

  tlsing informationfrom Incomeand expensesreportedonschedulesIandJ                                  Incomeandexpensesstatedonthereaffinnationagreement
  scllcdule1:Yourlncom e
  (Ocf
  s  hfi
       cd
       ei
        au
         ll
          FeoJ
             rm
              :Y1o0u
                   6r1
                     )and 6aCombined monthlyincomefrom
                                      .                                      $ gqg9z oo 6e.uontjjj
                                                                                                 yj
                                                                                                  ncomefromaIjsources
  Fxpenses (OfficialForm                  li
                                           ne 12 ofScheduleI                               aAerpayrolldeducti
                                                                                                            ons
  106J),fillinthe amounts.                                                            '
                                                                                  *
                                     6b.Monthl
                                             yexpensesfcomIi
                                                           ne22cof. $V ,3Cl&'-OV 6f.Monmtyexpensex                                         -
                                          ScheduleJ

                                     6c.M onthlypaymentsona1  l
                                        reaffirmeddebtsnotlistedon
                                                                   ..N                    Q          6g.Mo nth
                                                                                                        reaPi
                                                                                                              lypaymentsona1l
                                                                                                             rmeddebtsnotincludedin
                                                                                                                                    - s r)
                                                                                                                                        =
                                                                                                                                                                l
                                                                                                                                                                1
                                          ScheduleJ                                   '                     monthl
                                                                                                                 yexpenses                      .       .
                                                                                                                                                                (
                                                                                                                                                                '
                                                                                                                                                                h

                                     6d.schedul
                                              ednetmont
                                                      hl
                                                       yi
                                                        ncome $-'V 04                                6lnpr
                                                                                                        .esentnetmonthl
                                                                                                                      yincome                  $'
                                                                                                                                                -VOV) 1
                                          Stl
                                            btf3d liNes6band6Cfrom 6a.                                      SubtractIines6fand6gfrom 6e.                        i
                                                                                                                                                                i
                                          lftl18tDtalî
                                                     s1/.
                                                        %,
                                                         9than Q pl
                                                                  lt!à10                                    lil?'
                                                                                                                e tûtalY Y9*thV 0.W t1*                         J
                                          fmmberinbraGkets.                                                 numberinbrackets.                                   l
                                                                                                                                                                !

OffidalForm 427                                                CoverSheetforReaffirmation Agreement                                            Page 1
                               Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 7 of 18


        oebtor1          DarrylDanielBrown                                                          Casenumbert/
                                                                                                               rkooa'
                                                                                                                    ci
                                                                                                                     l19-35224                                 -
                         RrstName    MiddleName              LaslName


                                                                                                                                                                   t

    1Aretheincomeamounts XU N
    i7.
     onIines6aand6e
                             o
                            Yes. Explainwhytheyaredifferentandcompl
                                                                  eteli
                                                                      ne10.
                                                                                                                                                                   l
    l                                                                                                               -    -     .      -                -           '
                                                                                                                                                                   j
          different?                                                                                                                                               ,
    '                                                                                                                                                              1
    i                                                                                                                                                              j
    :                                     u
    8. Aretheexpense                      F No                                                                                                                     l
       amountsonIines6b                   Q Yes. Explainwhytheyaredi#erentandcompl
                                                                                 eteli
                                                                                     ne10.                                                                         @
          and 6fdlfferent?


'
    79 Isttw netmonttuy                   Q No
              incomeinline6hIess          'W Yes.Apresumptionofhardshi
                                                                     parises(unl
                                                                               essthecreditorisacredi
                                                                                                    tunion).
    f than0?                                         Explainhow thedebtorwilmakemonthl
                                                                                     ypaymentsonthereaf
                                                                                                      firmeddebtandpayotherli
                                                                                                                            vingexpenses.
    1                                                compl etel
                                                              ine1O        .
    t
    j                                                              ,                         . -
    l
    l
                                                     Cuueuy /A'
                                                              /?bfJ>J-?'p# N* 1&/ kzrjeey?.q tlurxex+ s&.
                                                                                                       '
                                                                                                         e-..yzx w,,,g                                             k

    j
    !                                                     .Z Xj
                                                              tY/NJG tAJtAtezhfwl WF TLL WrXpyv..a , F/ a.
                                                                                                         mycvuy j
                                                      8T wtFK+è.
                                                             - e'
                                                                ,                                                                                                  l
    1                                                                                                                                                              I
    10'Debtor'scedifitatlon
    1                                                lCertjfytjjateachexplanationonIines7 9istrueandcorrect.
                                                                                            -                                                                      1
    : aboutIines7-9
    1 IfanyansweronIi
    i               nes7-9i
                          s                               ....w           .
                                                                                                                         *
    i Yes'thedebtormustsign
    )                                                                                                                                          .
                                                                                                                                               j
                                                                                                                                               /
    t here.                                         X                                      .           X      -

              IfaIItheanswersonlines7-9                   SignatureofDebtor1                               SignatureofDebtor2(S           eOnlyinaJointCase)
              are No.go totine 11.
    i
    i11 Didanattorneyrepresent                No                                                                                                                   I
                                                                                                                                                                   1
    I .thedebtorIn negotiating                Y                                                                                                                    !
    i the reamrmation                          es.Has1heattorneyexecutedadeclarationoranaffidavi
                                                   f..a ha.-
                                                                                               ttosuppodthereaffirmationagreement?                                 !
                                                                                                                                                                   )
    1 agreement?                                   - nkl                                                                                                           l
    1
    l                                              :J ves                                                                                                          l
    l                                                                                                                                                              t
                                                                                                                                                                   j
'


         '.
                       sign Here
    1
    -                                                                                                                                                              /
    ?Whoever5llsoutthlsform Icedeif
                            parti
                                  ythattheattachedagreementi    satrueandcorrectcopyofthereaffirmationagreementbetweenthe
                                  sidentified on thls CoverSheetforReaffirmation Agreement.
                                                                                                                                                                   )
                                                                                                                                                                   i
    lmustsignhere          .
    l
    i
    '
                                                                                                                                                                   r
                                                                                                                                                                   !
    i
    t
    i                                     x                                                                          -       Date     -
    1                                         signature                                                                             Mv loo?yyvy
    1
    l
    I
    (
    !
                                              CIERR
                                              ennt
                                                     ATHAMES/BANKRUPTCYSPECIALIST
                                                 euName
    l
    i
    1
                                              checkone:
                                              Q DebtororDebtof'
                                                              sAttorney
                                              7 creditororcreditor'sAttorney


        Offici
             alFcrm 427                                                 CoverSheetforReaffirmati
                                                                                               on Agreement                                        Page2
                      Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 8 of 18

Form 240(JA (l2/15)



                                                                               Presumption oftrnduellardship
                                                                               NoPresumption ofUndueHardship
                                                                          SeeDebtor'
                                                                                   sSft
                                                                                      r
                                                                                      z/errlel/?i
                                                                                                ns'
                                                                                                  lwpt
                                                                                                     ?/-loflîeay rlnatiolî,
                                                                          Part11:e/t
                                                                                   ?3j,to determineuz/7/c/kboxIocheck.




                              U NITED STATES BANKRUPTCY C OURT
                                       Sotlthern DistrictofTexas


In re DarwlDanielBrown                                 s                                Case N o. 19-35224
                    Debtor
                                                                                        Chapter 07


                                      R EAFFIRM ATION DO CUM ENTS

                            Nam e ofC reditor: NAVY FEDERALCREDIT UNION

                      / Checkthisbox ifCreditorisaCreditUnion

PA RT 1. REAFFIRM ATIO N A G REEM EN T

Reaffirm ing a debtisa serious financialdecision. Before entering into thisR eaffirm ation
Agreem ent,you m ustreview the im portantdisclosures,instructions,and desnitions found in PartV of
this form .

A . Briefdescription of the originalagreementbeing reaffirm ed: VEHICLE LOAN -2477
                                                                                 Forexample.altto/(?t?/7

B.AM OUNTREAFFIRM ED :                  $                          13.663.75

          The A mountReam rm ed isthe entire amountthatyou are agreeing to pay. Thism ay include
          unpaid principal,interest,and feesandcosts(ifany)arising onorbefore 09/17/2019                        ,
          which isthedateoftheDisclosureStatementportionofthisform (Pal4V).
          Seethedehnitionof ''
                             W?nt?lfn/Reqffirmed''inPartK SectionC below.
C. TheAN N UA L PERCEN TA GE AA FF applicableto the Am ountReaffirm ed is                        15.39 % .

          SeeJç#??ï//onqf''
                          AnnualPercenlageRate''inPart1z'
                                                        ,Section C beloîs'.
          This isa (checkt)ni?) V Fixed rate
                              .                                    Variablerate

Ifthe Ioan has a variable rate.the future interestrate m ay increase ordecrease from the A nnualPercentage Rate
disclosed here.
                  Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 9 of 18

Form 2400.4. Reaft
                 irmationDocumrnts

D . Reaffirmation AgreementRepaym entTerm s (checL.(7?7Jcotnpletet???e?.
                                                                       '

        /         $ 491.79 permonth for         35     monthsstarting on             .




                  Describe repaymentterms,includingwhetherfuttlre paymentamountts)may bedifferentfrom
                  the initialpaym entam ount.




E. Describe the collateral,ifany,securing the debt:

                  Description:                      2015 GMC ACADlA/1GKKRPKD6FJ238420
                  CurrentM arketValue           $
     Did the debtthatisbeing reaffirm ed arise from the purchase ofthe collateraldescribed above?

        V Yes. svhatwasthepurchaseprice forthecollateral?                  $              35,399.00

            No. W hatw asthe am ountofthe originalloan?

G. Specify the changesm ade by thisReaffirm ation A greem entto the m ostrecentcreditterm son the reaffirm ed
debtand any related agreem ent:

                                       Term sas ofthe               Term sA fter
                                       Date ofBankruptcy            Reaffirm ation

         Balancedue (including
         Xfeesandcosts)                $                            $
          nnualPercentage Rate                        %                        tl'
                                                                                 o
        M onthly Paym ent              $                            5

H.      Check this box ifthe creditorisagreeing to provide you w ith additionalfuture creditin connection w ith
        thisReaffirm ation A greem ent. Describe the creditIim it,the AnnualPercentage Rate thatappliesto
        future creditand any otherterm s on future purchasesand advances using such credit:




PART II.          DEBTOR 'S STA TEM ENT IN SUPPOR T O F REA FFIRM ATIO N AG REEM ENT

A .W ereyou represented by an attorney during the course ofnegotiating thisagreem ent?

         Check one.            Yes         No

B.lsthe creditora creditunion?

        Checkone. VYes               L xo
                Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 10 of 18

Form 2400A-ReamrmationDocuments                                                                      Paze-,

C.Ifyouranswerto EITHER question A .orB.above is -iNo,''com plete l.and 2.below .

        Yourpresentm onthly incom e and txpensesare:

        a.M onthly incom e from a1lsotlrcesafterpayrolldeductions
        (take-homepay plusany otherincome)                                        $7176:.oo
        b.Monthlyexpenses(includingaIlreaffirmeddebtsexcept
        thisone)                                                                  $lI.
                                                                                     q9tv.*0
        c.Amountavailableto pay thisreaffirmed debt(subtractb.from a.)            $-V oJ.oc'
        d.A mountofm onthly paym entrequired forthisreaffirm ed debt              $2/6/,79
        Ifthemonthlypaylnentonthisl-el- #irr/7eldebt(lined.)isgreatertltan thetzrl7tl?
                                                                                     ,fnl.yol/haveavailableto
        paythisrcqf/3rvleJdebt(linec.),.
                                       m lfl7?lfJ/checktheboxat//7etop ofpage()171  4that. çtr
                                                                                             /
                                                                                             .y,:''
                                                                                                  Presumption
        ctfundtteSt?rl-
                      sWly.''Otherwise,yo?zmustchecktheboxatthetoptp/-ptz.eeonethatsavs''         zVt?
        PresumptionofUndueHardshi    p.''
        You believe thatthis reaffirm ation agreem entw illnotim pose an undue hardship on you oryour
        dependents because:

        Check one ofthe two statem entsbelow ,ifapplicable:

                You can afford to m ake the paym entson the reaffirm ed debtbecause yourmonthly incom e is
                greaterthan yourm onthly expenseseven afteryou include in yourexpensesthe m onthly
                paym entson a1ldebtsyou are reaffirm ing,including thisone.

      X          You can afford to make the paym entson the reaffirm ed debteven though yourm onthly incom e
                 is lessthan yourmonthly expensesafteryou include in yourexpensesthe m onthly paym entson
                aIldtbtszouarertaffirming,includingthisone,because:()t.kA C-tttktp'-f-ke<penj'<% /
                              '
                                                                                                 -#$(-LVIL
                H'Q k')Lî'-u t aoo Nuuxl-t tsok-lgo twï gezafAxza-.fff,tlnê..o ,.e,.+?,-a* ..f:t.+.
                      ,
                  *W J atlw utt + 'CZW.-Y 'W          XYzg-xp.a/.e .-
                                                                    . % e..
                                                                    %     -jc. xw ,.a cettau-.w-
                  j:ùlëhiê*ykVt9.okr -tw y.,4./Aat
                                                 xt;4f
                                                     vu
                                                      bmo
                                                        cw.pyot;64.
        Use an additionalpage ifneeded fora fullexplanation.

D.lfyouranswersto BOTH questionsA .and B.above w ere -tYes,''check the follow ing
statem ent,ifapplicable:

                Y ou believe this Reaffirm ation Agreem entis in yourfinancialinterestand you can afford to
                m akethe paymentson the reaffirm ed debt.

*4lso,checktheboxt'
                  ?/thetop qf/vgcone//7tz/sav
                                            .,s ''
                                                 -VO Prestlmption qfUndueHardship.'-
                  Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 11 of 18

Form 2400A,ReaffirmationDocuments                                                                           Pagc 4

PART 111.CERTIFICATION BY DEBTORIS)AND SIGNATURES OF PARTIES
Ihereby certify that:

                   lagree to reaffirm the debtdescribed above.
                   Before signing this Reaffirm ation A greem ent,lread the term s disclosed in this Reaffirm ation
                   Agreement(Part1)andtheDisclosureStatement,lnstructionsandDefinitionsincludedinPartV
                   below ;

                   TheDebtor'sStatementinSupportofReaffirmationAgreement(Pal411above)istrtleand
                   com plete;

                   lam enterinyintothisagl-eementvoluntarilyandam fully informedofmyrightsand
                   responsibilitles'
                                   ,and

         (5)       lhavereceivedacopyofthiscompletedand signedReaffirmationDocumentsform.
SIGNATUREIS)(lfthisisajointReaffirmationAgreem t,bothdebtorsmustsign.):
Date
D
       it//V/,
             D?t
             '
               ;
               i           .   ,
                                         Signature ' ,         .yr.
                                                                               y
  ateza /' * /f                          signature .     -- -
                                                              J ' De tor,fJtzrlp

R eaffirm ation Agreem entT erm s A ccepted by C reditor:
Creditor NAVY FEDERALCREDIT UNION                       PO BOX 3502 M ERRIFIELD VA 22119
                           Print.
                                vtwzl(
                                     ?                                 Addl'ess
          CIERRA THAMES
             lnl-ilzt7
                     5/
                      -47?774,(7
                               ,/-Repl.est,/7ttzti&,c              Signature               Dale


PART IV.CERTIFICATION BY DEBTOR'SATTORNEY (IF ANY)
       Tobehledonly #-//3(dattorneyrepresentedthedebtorJl//-ïn,
                                                              g'thecourseofnegotiating //7/Jagreement.
Iherebycertifythat:(l)thisagreementrepresentsaftlllyinformed andvoluntaryagreementbythedebtor;(2)
thisagreementdoesnotimposean undue hardship on thedebtororany dependentofthe debtor;and (3)Ihave
fully advised thedebtorofthe Iegaleffectand consequencesofthis agreem entand any defaultunderthis
agreem ent.
  A presum ption ofundue hardship hasbeen established w ith respectto this agreem ent.ln m y opinion,
however,the debtoris able to m ake the required payment.

Checkbox,#-/* presumptionofunduehardship box?'
                                             ycheckedJnpage1andthecreditoris?;t?/aCredit
Union.

Date                      Signature ofD ebtor'sAttorney

                          PrintN am e ofD ebtor'sAttorney
                  Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 12 of 18

Form 24()()AaReaflirmationDocurnents                                                                    Page5


PART V.DISCLOSURE STATEM ENT AND INSTRUCTIONS TO DEBTO RIS)
Beforeagreeing to reafûrm adebt,review thetermsdisclosed in theReaffirm ation Agreement(PartI
above)and theseadditionalim portantdisclosuresand instructions.
R eaffirm ing a debtis a serious financialdecision.The law requiresyou to take cellain stepsto m ake sure the
decisionisinyourbestinterest.lfthesestegs,whicharedetailedintheInstructionsprovided inPartV,Section
B below ,are notcom pleted,the Reaffinmatlon A greem entisnoteffective,even though you have signed it.

A.       D ISCLO SURE STATEM ENT
          W hatare yourobligations ifyou reafirm a debt? A reaffirm ed debtrem ainsyourpersonallegal
          obligation to pay. Yourreaffirm ed debtisnotdischarged in yourbankruptcy case.Thatm eansthatif
          you defaulton yourreaffirm ed debtafteryourbankruptcy case isover,yourcreditorm ay be able to take
          yourproperty oryourwages. Y ourobligations willbe determ ined by the Reaffirm ation Agreem enq
          which m ay have changed the term softhe originalagreem ent.lfyou are reaffirm ing an open end credit
          agreem ent,thatagreem entorapplicable 1aw m ay perm itthe creditorto change the term softhat
          agreelnentin the future undercertain conditions.
          Are you required to enter into a ream rm ation agreem entby any Iaw ? N o,you arenotrequired to
          reaffirm a debtby any law . Only agree to reaffirm a debtifitis in yourbestinterest.Be stlre you can
          afford the paym entsthatyou agree to m ake.

          W hatifyourcreditorhasasecurityinterestorlien? Yourbankrugtcydischargedoesnoteliminate
          any Iien on yourproperty. A ttlien''isoften referred to asa security Interest,deed oftrust,m ortgage,or
          securitydeed.Thepropertysubjecttoalienisoftenreferredtoascollateral.Evenifyoudonot
          reaffsrm and yourpersonalliability on the debtisdischarged,yourcreditorm ay stillhave a rightunder
          the lien to take the collateralifyou do notpay ordefaulton the debt. Ifthe collateralispersonal
          property thatisexem ptorthatthe trustee hasabandoned,you m ay be able to redeem the item rather
          than reaffirm the debt. To redeem ,you m ake a single paym entto the creditorequalto the currentvalue
          ofthe collateral.asthe parties agree orthe courtdeterm ines.
          How soon do you need to enter into and file a reaffirm ation agreem ent? lfyou decide to enterinto
          a reaffirm ation agreem ent,you m ustdo so before you receive yourdischarge. Afteryou have entered
          into a reaffirm ation agreem entand allpal'tsofthis form thatrequire a signature have been signed,either
          you orthe creditorshould file itassoon as possible. The signed agreem entm ustbe Gled w ith thecourt
          no laterthan 60 days afterthe firstdate setforthe m eeting ofcreditors,so thatthe coul'twillhave tim e
          to schedule ahearing to approve the agreem entifapprovalis required. However,the courtm ay extend
          the tim e forsling,even afterthe 60-day period has ended.

          Can you canceltheagreem ent? You may rescind(cancel)yourReaffirm ation Agreementatanytime
          beforethebankruptcycourtentersyourdischarge,orduringthe60-dayperiodthatbeyinsonthedate
          yourReaffirmationAgreementisGledwiththecourt,whicheveroccurslater.To resclnd(cancel)your
          Reaffirm ation Agreem ent,you m ustnotify the creditorthatyour Reaffirm ation A greem entis rescinded
          (orcanceled). Rem emberthatyoucan rescindtheagreement,even ifthecourtapprovesit,aslong as
          you rescind w ithin the tim e allowed.
                 Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 13 of 18

Form 240OAaReaffinnationDoctlments                                                                   PageT


  6. W hen w illthis Reaffirm ation A greem entbe effective?
         a. Ifyou were represented by an attorney during the negotiation ofyour Reaffirm ation
         Agreem entand
                  i. ifthe creditor is nota C reditU nion.yourReaffirm ation A greem entbecom eseffective w hen
                  itis filed w ith the courtunlessthe reaffirm ation ispresumed to be an undue hardship. Ifthe
                  Reaffirm ation Agreem entispresum ed to be an undue hardship,the courtm ustreview itand may
                  seta hearing to determ ine w hetheryou have rebutted the presum ption ofundue hardship.
                  ii.ifthecreditorisa CreditUnion,yourReaffirmationAgreementbecomeseffectivewhen it
                  is Gled w ith the court.
         b. lfyou were notrepresented by an attorney during the negotiation ofyour R eam rm ation
         Agreem ent,the Reaffirm ation Agreementw illnotbe effective unlessthe courtapproves it. To have the
         courtapprove youragreem ent,yotlm ustfile a m otion. See Instruction 5,below . The courtwillnotify
         you and the creditorofthe hearing on yourReaffirm ation Agreem ent.You m ustatlend thishearing,at
         w'hichtimethejudgewillreview yourReaffirmationAgreement.Ifthejudgedecidesthatthe
         ReaffirmationAgreementisinyourbestinterest,theayreementwillbeapprovedandwillbecome
         effective. How ever,ifyourReaffirm ation A greem ent ls fora consum erdebtsecured by a m ortgage,
         deed oftrust,security deed,orotherlien on yourrealproperty,like yourhom e,you do n0!need lo file. a
         motion orgetcourtapprovalofyourReaffinnationAgreement.
         W hatifyou have questionsaboutwhata creditor can do? Ifyou have questionsaboutreaffirm ing a
         debtorwhatthelaw requires,consultwiththeatlorneywhohelpedyounegotiatethisagreement.Ifyou
         donothaveanattorneyhelpingyou,youmayaskthejudgetoexplalntheeffectofthisagreementto
         you atthe hearing to approve the Reaffirm ation A greem ent. W hen this disclosure refersto whata
         creditorçtm ay''do,itis notgiving any creditorperm ission to do anything. The word çem ay''isused to
         tellyou whatm ightoccurifthe law perm itsthe creditorto take the action.
B.       INSTRUCTIO NS
         Review these D isclosuresand carefully consideryourdecision to reaffirm . lfyou w antto reaffirm ,
         review and complttetheinform ation contained in theReaffirmation Agreement(Partlabove). Ifyour
         caseisajointcase,bothspousesmustsigntheagreementifbotharereaffirmingthedebt.
         CompletetheDebtor'sStatementin SupportofReaffirmationAgreement(Pal4 11above). Be surethat
         you can afford to m ake the paym entsthatyou are agreeing to m ake and thatyou have received a copy of
         the Disclosure Statem entand a com pleted and signed Reaffirm ation Agreem ent.
         Ifyou w ere represented by an atlorney during the negotiation ofyourReaffirm ation A greem ent,your
         atlorneymustsignanddatetheCertificationByDebtor'sAttorney(PartIV above).
         You oryourcreditorm ustfile w ith the courtthe originalofthis Reaffirm ation Docum ents packetand a
         completed Reaffirmation AgreementCoverSheet(OfficialBankruptcy Form 427).
         àfyouarenotrepresentedbyanattorney,Jzt?lf1nt1stalso ctplzw/e/eandhlewith thecourtaseparate
         I
          ocumentcn/fffe# ''
                           M otionforCourtzzlpp?-t/vtW qfReqsrmationAgreement''ttnlessyourAetzf#?-???tfdt??
                                                                                                          l
         AgreementJ
                  'ç/braconsumerdebtsectt
                   .      .                  redbyalienonyourrealprtwcrry,suchtz-   s'your/7o???c.Youcan
         use Form 24008 to do this.
                 Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 14 of 18

Form 24C)0A,ReaftirmationDocuments                                                                  Page7


         DEFINITIO NS

         SdAmountReaffirmed''meansthetotalamountofdebtthatyouareagreeingtopay(reaffirm)by'
         entering into thisagreem ent. The totalam ountofdebtincludesany unpaid feesand coststhatyou are
         agreeing to pay thatarose on orbefore the date ofdisclosure,w hich isthe date specified in the
         ReaffrmationAgreement(Part1,SectionB above).Yourcreditagreementmay obligateyouto pay
         additionalam ountsthatarise afterthe date ofthisdisclosure. You should consultyourcreditagreem ent
         to determ ine whetheryou are obligated to pay additionalam ountsthatm ay arise afterthe date ofthis
         disclosure.

         ttA nnualPercentage Rate''m eansthe interestrate on a loan expressed underthe rules required b)'
         federallaw.Theannualpercentagerate(asopposedtothedtstatedinterestrate'')tellsyouthefullcost
         ofyourcreditincluding m any ofthe creditor'sfeesand charges. You w illfind the annualpercentage
         rate foryouroriginalagreem enton the disclosure statem entthatwasgiven to you when the loan papers
         were signed oron the m onthly statem entssentto you foran open end creditaccountstlch asa credit
         card.

         ttcreditUnion''meansafinancialinstitutionasdefinedin 12U.S.C.j46l(b)(l)(A)(iv).ltisowned
         and controlled by and providesfinancialservicesto itsm em bersand typically useswords like itcredit
         Union''orinitials like tçC.U .''ort$F.C .U .''in itsnalne.
       Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 15 of 18



Form 24003(12/15)


                     U NITED STATESB ANKRUPTCY COURT
                                Southern DistrictofTexas
In re DarrylDanielBrown                                     Case N o. 19-35224
               Debtor
                                                            Chapter 07


             M O TIO N FO R APPRO VA L O F R EA FFIRM ATIO N A G R EEM ENT

        I(we),thedebtorts),aftirm thefollowingtobetrueandcorrect:
        lam notrepresented by an attorney in connection w ith this reaftinnation agreem ent.

        lbelieve thisreaffirmation agreem entisin m y bestinterestbased on the incom e and
expenseslhave disclosed in m y Statem entin SupportofReaffirm ation A greem ent,and because
(provideany additionalrelevantretutpn.
                                     çthect)I/?'
                                               /shouldconsider):


        Therefore,1ask the courtfor an orderapproving thisreaffirm ation agreem entunderthe
follow ing provisions(checkalIapplicable??oaw l:

                      1lU.S.C.j524(c)(6)(debtorisnotreqresentedbyanattorneyduringthe
                    courseofthenegotiationofthereaffirmatlonagreement)
                       l1U.S.C.j524(m)(presumptionofunduehardshiphasarisenbecause
                     onthly expenses exceed monthly incom e,as explained in Part11ofForm
                    2400A,Reaffirmation Documents)

Signed:                s
      (Debtor)                     .>
                                    .
                           -)


        (JointDebtor,l ?7J,
                          :
                          )
Date: to /% zd/r      ,
      Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 16 of 18



DarrylDanielBrow n Sr
W endy Espadron-Brow n
20815 May Showers Cir
Houston.TX 77095

Navy FederalCreditUnion
Attn:Cierra ThamesBankruptcy Specialist
P.O .Box 3502
M errifield,VA 22119

Janual 28,2020

       This w illserve as Notice thatl'm requesting Navy FederalCreditUnion to honorthe
signed ReamrmationAgreementdated 10/14/2019,by(myselg DarrylDanielBrownSrand
(wife)WendyEspadron-Brownasoutlined:

       AMOUNT REAFFIRMED:$13,663.75
       A NNUA L PERCENTAG E 15.39% FIXED
       REPAYMENT TERMS:$491.79 FOR 35 MONTHS

W e willnotagree to the AMOUNT of$13,784.53 and Repaym entTerm s:$491.79 for36
M onths,which were stated in the Ietterdated 01/14/2020 and whatw as reflected in our
m em beraccountwith accountnum ber43001543875723.W e a copy ofthe Ietter,a screenshot
ofthe m em beraccountthatreflects the inform ation thatwasn'tpad ofthe signed Reaffirmed
Agreem entfiled with the US Bankruptcy Courtforthe Southern DistrictofTexas.

W e need written confirm ation ofthe correctterm s being honored by 02/12/2020,so we can
m ove forw ard with the agreed agreem ent.

P.S.W e are sending thi
                      s Iettervia em ailto cierrao' thames@ navyfederal.org,
                                                -


bankruptcyspecialist@ nav/ederal.org anduploadedthroughsecured messagein member
account.

Sincerely,

DarrylDanielBrow n Sr
W endy Espadron-Brow n
Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 17 of 18
                                Case 19-35224 Document 44 Filed in TXSB on 02/24/20 Page 18 of 18
                                                                                         l

                                                                           j
                                                                           :
                                                                           )
                                                                           ''è
                                                                             ;(j
                                                                               ;''
                                                                                 i@j
                                                                               . ..'
                                                                                   )
                                                                                   .(5'$)
                                                                                        $
                                                                                        .
                                                                                        l''
                                                                                  . ... -
                                                                                        ..('.i'y )
                                                                                                 .
                                                                                                 L'
                                                                                                  (p-
                                                                                             . . . ..
                                                                                                          t.'-.
                                                                                                          .
                                                                                                                    '
                                                                                                                   ..



                                                                                                 s.s
                                                                                               ,,. ..,.




t
!ii!;
    i-
     1:
      2k
       ë
       Eil-
          tI
           :
           24
            1EE
              5
              ,,I
                r
                --r
                  l
                  r--
                    r
                    ldl
                      E
                      !
                      i!
                       hl
                        r'
                         -
                         .
                         r
                         l-
                          t
                          I:
                           2t
                            :iE
                              q
                              i                                                                                                             '
                                                                                                                                            -.
                                                                                                                                             -
                                                                                                                                             ,
                                                                                                                                             -
                                                                                                                                             'tC
                                                                                                                                               :)
                                                                                                                                               .è
                                                                                                                                                -.-
                                                                                                                                                  .
                                                                                                                                                  ,'
                                                                                                                                                   -'
                                                                                                                                                    -,
                                                                                                                                                     -'

Account N unnber                                                                                                                  5723 '
                                                                                                                                       .
                                                                                                                                       ï
                                                                                                                                       .
                                                                                                                                       '
                                                                                                                                       ï
                                                                                                                                       Li,
                                                                                                                                         .
                                                                                                                                         tt.
                                                                                                                                           -;,','

Last Paym entAm ount                                                                                                                       $0.00

14 Day PayoffAm ount                                                                                                              $13,910.93
'                 J -..)...-s-..
      -.-.. -.. .--.               . ù.x >t-v' ,'.'..
                                                    ht
                                                     ïrl ,.t-.;..''T..-v
    -è .. ..--ï.
               k
               '
.--            ...
                  1t
                   .7
                    .:ê'
                       .
                       -..
                         ):
                          ..
                           ï(
                            è
                            )4
                             .
                             1
                             -(it---
                                   '.
                                    -.
                                     r
                                     -.?
                                       .i
                                        ..
                                         -.
                                          1:..
                                             r
                                             )
                                             ,.
                                              ,.
                                               ::..--..-
                                                       u:
                                                        )
                                                        '
                                                        ....

Interest Rate                                                                                                                          15.39%

InterestAccrued Since Last Paym ent                                                                                                   $166.74
Daily InterestAccrualAm ount                                                                                                               $5.75

OriginalLoan Am ount                                                                                                              $13,663.75

OriginalLoan Date                                                                                                                     12/2019             1
                                                                                                                                                          1
Loan Term                                                                                                                              36 m o      .
                                                                                                                                                          j
                                                                                                                                                          1
                                                                                                                                                          1
                                                                                                                                                          1
                                                                                                                                                          .


                                                                                                                                                          1
                                                                                                                                                          .


                                                                                                                                                          )
                                                                                                                                                          )
                                                                                                                                                          '
                 '(                                                                                .
                  ''
    '
    1/
     1
     ;
     )
     *
      11
       h '#
          .'
           ,':--
               ..
                '
                L:)1).i.
                       ï
                       )-
                       ,
                       é
                       ,
                       J ?
                         '
                         .)
                         .
                         --.
                          .'7t:
                           .- ?
                              .-)y'-
                              .
                              -    )-
                                    !
                                    -'
                                     j
                                     ty
                                      J
                                      :#!
                                      .
                                      , 'q
                                        .jï
                                          L
                                          .q
                                           ..ç
                                             .(
                                              :
                                              ;:'
                                              .  .
                                                ..
                                                 --
                                                  LLL
                                                    .(
                                                     --
                                                      .'
                                                       ;r
                                                       ,y
                                                        -
                                                        ..
                                                         -.
                                                          .r
                                                           .
                                                           -t
                                                            ..jt
                                                               ;
                                                               r
                                                               (
                                                               z
                                                               -
                                                               .
                                                               .h
                                                                .(
                                                                 .-
                                                                  .
                                                                  j'
                                                                 .- ,
                                                                    -
                                                                    7
                                                                    -



                                             ..              -             .          ',z .                       1 4   - .   I   .    4   I
